Title: To Thomas Jefferson from Henry Tazewell, 1 July 1795
From: Tazewell, Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia 1. July 1795.

The Treaty between the U States and Gt. Britain having found its way to the press, I am enabled this Morning to transmit you a Copy.
If your anxiety has been excited in the same degree with others to see this famous Negotiation, it is not unlikely that the perusal of it, will give rise to some of those Sentiments which have been produced here.
It was consented to by the Senate 20 to 10, upon condition that the 12th Article should be suspended. The form in which this Consent was given, you will perceive by the inclosed paper. This conditional ratification has produced some embarrassment in the Executive. The result is yet unknown. Both the French and Spanish Ministers have spoken pretty freely to the Secretary of State, on the subject of this Treaty. I am with sentiments of respect your mo. obt

Henry Tazewell

